The plaintiff in error was convicted *Page 136 
in the district court of Carter county of a second and subsequent violation of the prohibitory liquor law, and was sentenced to serve a term of two years in the state penitentiary and to pay a fine of $500.
The judgment was entered March 22, 1927. The appeal was lodged in this court November 28, 1927. The state has filed a motion to dismiss the appeal, for the reason that same was not filed within six months from the date of the judgment. Section 2808, Comp. Stat. 1921, in part reads:
"* * * In felony cases, the appeal must be taken within six months after the judgment is rendered. * * *"
Where an appeal from a conviction for a felony is not filed within six months from the rendition of the judgment, this court does not acquire jurisdiction, but must dismiss the appeal. The attempted appeal is dismissed, and the cause remanded to the district court, with instructions to enforce the judgment.
DAVENPORT and CHAPPELL, JJ., concur.